Citation Nr: 0018842	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  92-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder and neurodermatitis, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 RO decision which denied the 
veteran's claim for an increased rating for neurodermatitis 
and his claim for a TDIU rating.  In July 1995, the Board 
remanded the claim to the RO for further development.  By a 
February 1997 RO decision, service connection was granted for 
an anxiety disorder and such disability was rated in 
conjunction with neurodermatitis as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9413, which pertains 
to anxiety disorders.  In March 1999, the Board remanded the 
claim for additional development.  By a January 2000 RO 
decision, the veteran's rating for an anxiety disorder and 
neurodermatitis was increased from 30 to 50 percent; and he 
continues to appeal for a higher rating.  The case was 
returned to the Board in May 2000.


FINDINGS OF FACT

1.  The veteran's anxiety disorder represents the "major 
degree of disability" or the "dominant (more disabling)" 
aspect of his service-connected condition.

2.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
an increased rating, nor the revised criteria, which became 
effective November 7, 1996, are more favorable.

3.  The veteran's anxiety disorder results in severe social 
and industrial impairment; and the psychiatric disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms.  



CONCLUSION OF LAW

The criteria for a 70 percent rating for an anxiety disorder 
and neurodermatitis have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.14, 4.132, Diagnostic Code 9413 (1996); 
38 C.F.R. §§ 4.14, 4.126, 4.130, Diagnostic Code 9413 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1957 to August 
1959.  A review of his service medical records shows that he 
was treated for skin problems during active duty.  

By an April 1961 RO decision, service connection was granted 
for a skin disorder, namely neurodermatitis, and such was 
rated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

VA and private medical records, dated from the 1960s through 
the early 1990s, reflect that the veteran received 
examination and intermittent psychiatric and dermatological 
treatment. 

In March 1993, a VA staff physician indicated that the 
veteran was suffering from moderately advanced chronic 
obstructive pulmonary disease (COPD), a history of several 
myocardial infarctions, a stroke, and residuals of a spinal 
fusion.  It was opined that due to the veteran's age and 
multiple medical conditions he was disabled and permanently 
unemployable in any occupation.

In July 1995, the veteran was hospitalized at a VA facility 
for treatment of diagnosed long-standing transient ischemic 
attacks. 

In August and September 1995 questionnaires for disability 
benefits purposes (for the state of Indiana), the veteran 
identified his disabling condition as a stroke along with 
chronic back pain and a heart problem (a left ventricle 
malfunction).  In terms of functional ability, he said he was 
able to fix himself meals and he said he watched television 
for most of the day.  He also said his wife worked and that 
he was able to take himself to the doctor.  When he was with 
friends, acquaintances, and relatives, he said, time was 
spent drinking coffee and talking.  With respect to his 
vocational skills, he related that he had last worked in 1994 
and 1995, on a part-time basis, for a grocery store and a 
hospital.  

In November 1995, the veteran was awarded Social Security 
disability benefits and the primary diagnosis was the late 
effects of cerebrovascular disease and the secondary 
diagnosis was COPD. 

Generally, VA medical records, dated from 1996 to 1998, show 
that the veteran received psychiatric treatment.  His 
complaints included irritability and sleep disturbance.  He 
also said he was having intermittent anxiety episodes.  The 
impressions were a mood disorder secondary to his general 
medical condition and a panic disorder.  His Global 
Assessment of Functioning (GAF) score was 60. 

A January 1997 VA skin compensation examination reveals that 
the veteran complained of constant itching about the upper 
back, neck, head, and on the inside area of his legs.  He 
said he also occasionally broke out in hives and scratched 
them so much that he bled.  He said use of ointments, creams, 
or medications helped.  He said his skin condition was not 
affected by the seasons or by his occupation, but that his 
condition was definitely worse during any nervous flare-up.  
Following an examination, it was noted that the veteran's 
skin condition was very typical of neurodermatitis.  The 
diagnosis was chronic, recurrent neurodermatitis. 

By a February 1997 RO decision, service connection was 
granted for an anxiety disorder and such disability was rated 
in conjunction with neurodermatitis as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9413, which pertains 
to anxiety disorders.

In May 1997, the veteran was hospitalized for longstanding 
atypical chest pain (with a normal stress test and cardiac 
catheterization in the past), longstanding chest pain (which 
was most probably due to anxiety, panic attacks, and a health 
fixation), and idiopathic cardiomyopathy. 

In his September 1997 application for increased compensation 
based on individual unemployability, the veteran indicated he 
had last worked for a store in July 1995.  

A July 1998 VA psychiatric examination report reflects that 
the veteran was receiving outpatient psychiatric treatment 
and individual supportive therapy from a psychologist.  It 
was also noted that he was taking medication.  As for 
subjective complaints, he related that his skin constantly 
itched and that he had the sensation that his skin was 
crawling.  He complained of constant nervousness and 
depression, and he said he lost his temper frequently.  He 
claimed that he had more bad days than good.  He also 
admitted that when he did have good days his skin did not 
itch as bad, he was not as nervous, and he enjoyed fishing 
with a friend.  He denied a history of circumscribed periods 
of severe depression although he claimed that he felt 
depressed and nervous most of the times.  He complained of 
sleep problems.  He described episodes of chest pain which 
led to hospitalization.  His wife reportedly said that the 
veteran was grouchy most of the time.  The veteran said he 
loved his grandchildren but that after a short period they 
got on his nerves.  The examiner noted that the veteran's 
ability to maintain personal hygiene was good.  It was also 
noted that the veteran scratched his arms frequently and had 
scabs on his upper arms.  On mental status examination, he 
was alert and oriented to time, place, and person.  His 
speech was spontaneous, and normal in rate and rhythm; and 
the content of the speech was relevant, logical, and clear.  
It was opined that he communicated well.  There was no 
evidence of psychotic symptoms.  Specifically, he did not 
report having delusions or hallucinations.  He denied any 
suicidal or homicidal thoughts, ideas, plans, or intent.  His 
current mood was described as mainly anxious.  There was no 
consistent dysphonia.  It was opined that he may be going 
through periods of a depressed mood associated with 
irritability and feelings like no one cared for him but there 
was no history of feelings of hopelessness, worthlessness, or 
suicidal ideation.  He had insomnia and dreams that he was 
dying.  On cognitive testing, he did well on serial 7s, but 
was only able to recall one out of three words on short-term 
memory testing.  The veteran reported that he had experiences 
during which he became easily confused and easily got lost in 
a store or in town.  It was noted that the question as to 
whether the veteran's memory problem was an anxiety induced 
problem or true cognitive decline needed to be determined.  
The examiner commented that the veteran appeared to have 
panic attacks and received hospitalization for atypical chest 
pain, as noted in his medical history and outpatient medical 
records.  The veteran reportedly said that when he felt an 
attack coming on he took pain pills and went to bed.  It was 
noted that he had quit working in July 1995, following a 
stroke and was very firm in asserting that he could not work, 
for both physical and emotional reasons.  The Axis I 
diagnoses were anxiety disorder (not otherwise specified) and 
psychological factors affecting his medical condition.  The 
Axis III diagnosis was neurodermatitis with a history of 
eczema, among other things.  His GAF score was 55 to 60. 

A July 1998 VA dermatological examination shows that the 
veteran reported that he had chronic and recurrent skin 
problems which had progressed over the last year and a half.  
He said that he had extensive involvement of his torso region 
as well as his arms.  He also said he had lesions on his 
thighs, which was a new occurrence.  He said that his rash 
was intermittent in nature but that there was an increase in 
the frequency and duration of his episodes.  Following an 
examination, the diagnosis was neural dermatitis which was 
chronic and recurrent. 

VA outpatient medical records, dated in 1999, show that the 
veteran received psychiatric treatment.  During treatment, he 
reported that he got nervous around his grandchildren.  He 
said he had been intermittently having more trouble with his 
memory.  The impressions included an anxiety disorder and 
rule out panic disorder. 

The veteran underwent a July 1999 VA dermatological 
examination, and the examiner noted that he had reviewed the 
claims file.  The veteran described his rash as having scaly 
areas (e.g. like fish skin) and he said he had itching.  He 
related that his skin condition did not present on a seasonal 
basis and most often involved the arms, legs, and abdomen as 
well as areas of the back.  He said he had itching during the 
day and night and only slept about three to four hours a day.  
The diagnosis was neurodermatitis with physical findings of 
lichen simplex chronicus (a mild thickening of the skin from 
chronic rubbing).  The skin findings result from chronic 
rubbing and scratching were described as a manifestation of 
his anxiety condition. 

In August 1999, the veteran underwent a VA psychiatric 
compensation examination and it was noted that while the 
entire claims file had not been reviewed, his outpatient 
medical records had been reviewed and an interview of the 
veteran had been completed.  As for subjective complaints, 
the veteran reported constant nervousness and asserted that 
his problems were getting worse.  He said he was mainly 
irritable but also nervous and grouchy.  He said that 
everyone got on his nerves, including his wife, 
grandchildren, and mother.  He said that sometimes he did not 
want be around anyone and preferred to be by himself, while 
at other times he felt ok.  He said he had a sleep 
disturbance, and only slept about three to four hours per 
night.  He also acknowledged that there had been some 
improvement in the amount of sleep he got, following a change 
in his medication.  He said he dreamt of death all of the 
time and described himself as a worry wort.  He said he had a 
history of previous suicidal thoughts; and he said he had 
since been in treatment; and denied having suicidal thoughts 
within the last year.  It was noted that the veteran had a 
history of five to six admissions at the VA Medical Center 
for anxiety or panic attacks and transient ischemic attacks.  
He reported that if he got very nervous his chest hurt and 
that he could have feelings of dizziness.  He said he was 
told that his pain was not attributable to his heart and he 
said he learned to take pain medication instead of visiting 
the hospital for treatment.  (It was noted that his last 
psychiatric inpatient admission was in 1993.)  As for current 
treatment, it was reported that the veteran was receiving VA 
outpatient medical care.  He was seeing a psychologist once a 
month and was being followed by a psychiatrist.  In terms of 
his occupational history, it was noted that he had last 
worked in July 1995, on a part-time basis, in the field of 
maintenance.  He said he permanently stopped working after 
sustaining a stroke and had been receiving disability 
benefits since 1995.  He said he had been married for 41 
years and described his wife as extremely supportive.  On 
mental status examination, he was neatly dressed, 
cooperative, and pleasant.  He was oriented to person, place, 
and time.  He had no impairment of thought process or 
communication.  He denied having any hallucinations or 
delusions, and there was no objective evidence of psychotic 
symptoms.  His behavior was appropriate.  He denied any 
suicidal or homicidal thoughts, plans, or intent.  He 
reported having difficulty in remembering recent events 
although he could remember events that occurred 20 to 30 
years ago.  On examination, he was able to recall 2 out of 4 
words on short-term memory testing.  The examiner opined that 
the veteran's short-term memory appeared to be a problem.  
The veteran's speech, was relevant, logical, and goal 
directed.  He denied having aggressive behavior but said he 
got into arguments with his wife and kids.  He said that 
arguments with others (i.e. people other than family members) 
was not a problem because he was not around others very much, 
and preferred to be by himself.  In general, he reported 
social avoidance and withdrawal.  It was noted that he was 
able to take care of the activities of living and his 
personal hygiene.  There were no signs of depressed mood but 
he appeared anxious and described subjective feelings of 
constant anxiety and excessive worry.  It was noted that his 
impulse control appeared intact although he admitted he was 
frequently irritable and had a low threshold for frustration.  
It was noted that he was competent.  The Axis I diagnoses 
were a generalized anxiety disorder (with a history of a 
panic disorder), and psychological factors effecting medical 
condition.  Based on the veteran's history it was noted that 
the veteran's anxiety symptoms seemed to have lead to 
admissions for medical conditions but organic causes were 
ruled out.  The Axis III diagnoses were neurodermatitis and a 
history of atypical chest pain.  The GAF score was 55.  

In an addendum, the examiner who conducted the veteran's 
August 1999 VA compensation examination (discussed above) 
indicated that he had now reviewed the claims file; and he 
confirmed the validity of the impressions he made following 
the August 1999 examination.  Further, it was indicated that 
according to the old psychiatric rating criteria, the 
veteran's symptoms were in the category between 50 and 70 
percent, due to considerable impairment in maintaining 
effective relationships or consistent employment.  According 
to the new rating criteria, the examiner indicated that the 
veteran's symptoms were in the range of 50 percent with 
frequent anxiety symptoms and difficulty in maintaining 
effective work and social relationships. 

II.  Legal Analysis

The veteran's claim for an increased rating for an anxiety 
disorder and neurodermatitis is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

As the veteran's claim for an increased rating was pending 
when the regulations pertaining to psychiatric disabilities 
were revised, he is entitled to the version of the law most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Here, either the amended or current rating criteria 
may apply, whichever are most favorable to the veteran.  
Additionally, it is noted that VA's General Counsel indicated 
in a precedent opinion that, if it is clear from a comparison 
of the former and revised criteria that the older criteria 
are more favorable to the veteran, VA need only apply the 
older criteria.  If, however, it is not clear from a facial 
comparison which criteria are more favorable, or if it is 
clear that the revised criteria are more favorable, VA should 
separately apply the older and revised criteria to all the 
evidence of record, and if a higher rating is warranted based 
solely on the revised criteria, the effective date of the 
increase cannot be earlier than the effective date of the 
revised criteria.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

At the outset it is again noted that the veteran's service-
connected disability consists of both an anxiety disorder and 
neurodermatitis.  As noted above, during the pendency of the 
veteran's appeal to the Board, the rating criteria pertaining 
to psychiatric disorders were changed.  The law in effect 
prior to November 7, 1996, provides that when two diagnoses, 
one organic and the other psychological or psychoneurotic, 
are presented covering the organic and psychiatric aspects of 
a single disability entity, only one percentage evaluation 
will be assigned under the appropriate diagnostic code 
determined to represent the major degree of disability.  
Further, when the diagnosis of the same basic disability is 
changed from an organic one to one in the psychological or 
psychoneurotic categories, the condition will be rated under 
the new diagnosis.  38 C.F.R. § 4.132, Note (4) following 
Diagnostic Codes 9400-9411, and Note (2) following Diagnostic 
Codes 9500-9511 (1996).  The law in effect since November 7, 
1996, similarly provides that when a single disability has 
been diagnosed as both a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(d) 
(1999).

In the instant case, under the new or old criteria, which are 
basically the same, the veteran's anxiety disorder represents 
the "major degree of disability" or the "dominant (more 
disabling)" aspect of his service-connected condition.  
38 C.F.R. § 4.132, Note (4) following Diagnostic Codes 9400-
9411, and Note (2) following Diagnostic Codes 9500-9511 
(1996); 38 C.F.R. § 4.126(d) (1999).  In this regard, it is 
noted that medical evidence on file has consistently shown 
that the veteran's service-connected skin condition, 
neurodermatitis, has been described as no more than mild in 
nature whereas his psychiatric disability has been depicted 
as far more disabling.  Additionally, it is noted that the 
highest available rating for neurodermatitis is 50 percent, 
whereas the highest available rating for an anxiety disorder 
is 100 percent.  38 C.F.R. § 4.114, Diagnostic Code 7806, 
4.130, 4.132, Diagnostic Code 9413.  The veteran is currently 
in receipt of a 50 percent rating under the relevant 
psychiatric Diagnostic Code and the following decision will 
determine if he is entitled to an even higher rating under 
such code.

The psychiatric rating criteria in effect prior to November 
7, 1996, provides that a 50 percent rating is in order when 
the ability to maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9413 (1996).

Under rating criteria in effect since November 7, 1996, a 50 
percent rating is to be assigned for a psychiatric disorder 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is to be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment due to such 
symptoms as a gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9413 (1999).

In reviewing the veteran's increased rating claim, the 
critical issue is his occupational and social impairment due 
exclusively to his service-connected disorder.  
Manifestations of non-service-connected disorders may not be 
considered when rating his service-connected condition.  
38 C.F.R. § 4.14.

In the instant case, the veteran is not currently employed.  
He retired in July 1995, following a stroke.  Several months 
later, he applied for Social Security disability benefits.  
He was awarded such benefits in late 1995; and the award was 
not based on his service-connected psychiatric and/or skin 
disabilities but on residuals of his cerebrovascular disease 
(stroke) and COPD, both of which are non-service-connected 
disorders.  Since being awarded disability benefits, there is 
no evidence on file that he has attempted to find employment, 
and the veteran does not contend otherwise.  Rather, he 
strenuously argues that he is unable to work due to 
psychiatric and/or physical problems.
 
With respect to his social adaptability, it should be noted 
that the veteran resides with his wife to whom he has been 
married for over 40 years.  He has described his wife as 
extremely supportive; and he has children as well as 
grandchildren.  He has indicated that he loves his family, 
but that they can get on his nerves.  He said that often 
times he just prefers to be by himself.  He has also 
indicated that he has friends and acquaintances with whom he 
socializes.  He has indicated that he chats and goes fishing 
with his friends.

Considering the old rating criteria, and resolving reasonable 
doubt in favor of the veteran (38 U.S.C.A. § 5107(b)), the 
Board finds that the evidence as a whole demonstrates severe 
social and industrial impairment from his service-connected 
psychiatric disorder, and such supports an increased rating 
to 70 percent under the old rating criteria.  38 C.F.R. 
§ 4.132, Diagnostic Code 9413 (1996).  In this regard, it is 
noted, as discussed above, that the veteran is unemployed and 
it appears that he is somewhat of loner, preferring to spend 
most of the time by himself.  It is also noted that he 
receives regular treatment for his psychiatric condition.  
Notably, following his most recent VA examination, it was 
concluded that his chest pain (for which he was frequently 
hospitalized) was likely due to his psychiatric condition as 
objective testing of his heart revealed normal findings.  
Finally, an addendum to an August 1999 VA psychiatric 
examination report reflects the opinion that the veteran's 
psychiatric symptoms were representative of the rating 
criteria between 50 and 70 percent.  As such, giving the 
veteran the benefit of the doubt, it is concluded that he is 
deserving of a 70 percent rating under the old criteria.  
38 U.S.C.A. § 5107(b). 

With regard to the new rating criteria, it is noted that the 
August 1999 VA examination shows that he was oriented during 
the mental status examination; however, it was also noted 
that his mood was depressed; he was frequently irritable and 
had a low threshold for being frustrated; his impulse control 
was somewhat impaired; and he had short-term memory deficits.  
It has generally been noted that despite having a large 
family, he has tended to be socially withdrawn.  Admittedly, 
the clinical findings on file are not entirely supportive of 
a 70 percent under the new criteria.  However, it is also 
pointed out that the veteran need not meet each and every 
aspect of the rating criteria, rather, findings need only be 
sufficiently characteristic to assess the level of impairment 
of the veteran's service-connected disability.  38 C.F.R. 
§ 4.21.  Consequently, giving the veteran the benefit of the 
doubt, the Board concludes that an increased rating, to 70 
percent rating, is also warranted under the new criteria.  
38 U.S.C.A. § 5107(b).

The next question is whether the veteran meets the criteria 
for a 100 percent rating under either the old or new 
criteria.  As to the old criteria, while the veteran 
describes himself as isolating, other evidence on file shows 
that he is married and living with his wife, who is 
supportive of him.  He also has social interactions with 
people other than his immediate family (i.e. with friends and 
acquaintances).  The veteran does not have virtual isolation 
in the community due to his mental disorder.  There is no 
evidence of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Moreover, demonstrable inability to obtain 
or retain employment, due solely to his service-connected 
psychiatric disorder, is not shown.  The evidence shows no 
recent attempts to obtain or retain employment.  The 
requirements for a 100 percent rating under the old rating 
criteria are not met.  38 C.F.R. § 4.132, Diagnostic Code 
9413 (1996).  As for the new criteria, the evidence fails to 
show the veteran has the typical symptoms listed for a 100 
percent rating, nor does the evidence otherwise show total 
occupational and social impairment from the service-connected 
mental disorder; rather, it appears that his non-service-
connected disorders have rendered him unable to work.  Thus, 
the requirements for a 100 percent rating under the new 
criteria are not met.  38 C.F.R. § 4.130, Diagnostic Code 
9413 (1999).

In sum, the Board finds that the veteran is entitled to an 
increased rating of 70 percent for his service-connected 
disorder.  The preponderance of the evidence is against an 
even higher rating of 100 percent for the condition; thus the 
benefit-of-the-doubt rule does not apply to that aspect of 
the claim, and a 100 percent rating is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating, to 70 percent, for an anxiety disorder 
and neurodermatitis is granted.


REMAND

The veteran's claim for a TDIU rating is well grounded, 
meaning plausible, and the file indicates there is a further 
VA duty to assist him in developing his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159; Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

Since it has been concluded that the veteran's service-
connected disorder should be assigned a 70 percent 
evaluation, the question of whether the veteran is entitled 
to a TDIU rating under the provisions of 38 C.F.R. § 4.16(c) 
must be considered.  This is so even though 38 C.F.R. 
§ 4.16(c) was deleted by the regulatory changes that became 
effective on November 7, 1996.  Karnas, supra.  The RO, which 
has not yet adjudicated the veteran's TDIU claim under 38 
C.F.R. § 4.16(c), should have the initial opportunity to make 
this assessment.  

It is also noted veteran has not yet been notified of all the 
appropriate laws and regulations pertinent to her claim, 
including 38 C.F.R. § 4.16(c).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
cannot decide a claim on a basis other than that developed 
and adjudicated by the RO if the veteran might be prejudiced 
by such action.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
As such, the case must be remanded so that application of all 
appropriate laws and regulations (discussed above) can be 
made and so that the veteran's procedural rights are 
protected insofar as his being given adequate notice of the 
basis on which the claim was decided.  The veteran must also 
be given an opportunity to present evidence in support of his 
claim on an informed basis, that is, with knowledge of the 
actual basis on which the claim was decided.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Under the foregoing circumstances, the Board finds that 
further development is required, and the case is REMANDED to 
the RO for the following:
 
1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that copies of 
all current, relevant medical records are 
included in the calims folder.
 
3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing actions have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.
 
5.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
total compensation rating based on 
individual unemployability.  With respect 
to this claim, consideration should be 
made of all relevant laws and 
regulations, including 38 C.F.R. 
§ 4.16(c).  If the benefit being sought 
by the veteran are not resolved to his 
satisfaction, he and his representative 
should be sent a supplemental statement 
of the case, which addresses all newly 
submitted evidence.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscsherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

